UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1341



LOUISE D. ANTON, as Personal Representative of
the Estate of Richard J. Anton,

                                              Plaintiff - Appellant,

          versus


GENERAL ELECTRIC COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-99-768-3-17)


Submitted:   October 31, 2000          Decided:     November 16, 2000


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Tighe, Demetri K. Koutrakos, CALLISON, TIGHE & ROBINSON,
L.L.P., Columbia, South Carolina, for Appellant. William C. Wood,
Jr., NELSON, MULLINS, RILEY & SCARBOROUGH, L.L.P., Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Louise D. Anton* appeals the district court’s order granting

summary judgment in favor of General Electric and dismissing this

civil action as barred by the applicable statute of limitations,

S.C. Code Ann. § 10-143 (Law Co-op. 1952), and by the equitable

doctrine of laches.    Hallums v. Hallums, 371 S.E.2d 525, 528 (S.C.

1988).     Anton sued General Electric alleging that the company had

failed to issue him eighty-eight shares of stock as a result of a

three-for-one stock split in 1954. We have reviewed the record and

the district court’s opinion and find no reversible error.      The

district court properly concluded that a reasonable person would

have known or should have known of the effect of the 1954 stock

split on her shares long before 1999.      See Republic Contracting

Corp. v. South Carolina Dep’t of Highways & Pub. Transp., 503

S.E.2d 761, 766 (S.C. Ct. App. 1998).     Accordingly, the district

court’s order is affirmed.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                            AFFIRMED




     *
        Richard J. Anton died during the pendency of this
litigation.   His personal representative, Louise D. Anton, was
substituted as the plaintiff in the action.

                                   2